Case 3:21-cv-00618-TAD-KDM Document 15 Filed 05/06/21 Page 1 of 4 PageID #: 552




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                       MONROE DIVISION

     CROSS KEYS BANK                                            CIVIL ACTION NO. 3:21-cv-0618

     VERSUS                                                     JUDGE TERRY A. DOUGHTY

     RONNIE WARD, ET AL.                                        MAG. JUDGE KAYLA D. MCCLUSKY

                                                      RULING

          Pending here is Ronnie Ward and Sharon Ward’s (“Appellants” or “the Wards”) Motion

 for Leave [Doc. No. 7] to appeal the decision of the United States Bankruptcy Court for the

 Western District of Louisiana (“Bankruptcy Court”) denying and dismissing with prejudice

 Appellants’ motion to dismiss the bankruptcy of Karcredit, LLC, which was filed on July 17, 2020,

 as an involuntary chapter 7 proceeding under Title 11 of the United States Code (“Bankruptcy

 Code”) in the Bankruptcy Court, Case No. 20-30681 (“Bankruptcy Case”).1 The motion is

 opposed [Doc. No. 13].

          The Bankruptcy Court Order at issue in this appeal was entered on March 9, 2021, and

 stated, in part:

                     Before the court is a motion to dismiss this bankruptcy case filed as
                    docket no. 50, which was later amended and filed as docket no. 54.
                    The court issued a total of four (4) orders noting various deficiencies
                    in the motion, the supporting brief and the notice of hearing.
                    ...

                    The moving parties have either failed or refused to comply with this
                    court’s order entered on March 1, 2021 as docket no. 65. The
                    moving parties do not deserve another opportunity to correct the
                    deficiencies. Enough is enough.

                    This court finds that the moving parties and their counsel have
                    engaged in an “abuse of process” within the meaning of 11 U.S.C.
                    § 105(a).

 1
  A detailed discussion of the background and history of the litigation between the parties is set forth in the Court’s
 Memorandum Ruling in Case No. 3:20-CV-1467, Doc. No. 20.
Case 3:21-cv-00618-TAD-KDM Document 15 Filed 05/06/21 Page 2 of 4 PageID #: 553




                Accordingly, pursuant to the provisions of 11 U.S.C. § 105(a), to
                prevent the continued abuse of process by the moving parties and
                their counsel, the motion to dismiss is hereby DENIED, with
                prejudice.

 [Doc. No. 1-1, pp. 1-2].

        On March 9, 2021, Appellants filed a Notice of Appeal without seeking leave of court to

 appeal from an interlocutory order [Doc. No. 1].

        On May 3, 2021, Appellants belatedly filed their Motion for Leave [Doc. No. 7]. This

 followed the entry on April 29, 2021, of a Memorandum Ruling and Judgment by this Court

 dismissing Appellants’ appeal in a related case for failure to obtain leave of court to appeal [Case

 No. 3:20-CV-01511, Doc. Nos. 33, 34].

        District courts have jurisdiction to hear appeals from interlocutory bankruptcy court orders

 and decrees, but the district courts must first grant appellants leave to appeal. 28 U.S.C. §

 158(a)(3). Fifth Circuit jurisprudence confirms that an order denying a motion to dismiss a

 bankruptcy is an interlocutory order. See Matter of Phillips, 844 F.2d 230, 235 (5th Cir. 1988).

 Such an order simply allows the bankruptcy proceedings to continue. See id. Under 28 U.S.C. §

 158(a)(3), this Court would only have appellate jurisdiction to consider an appeal of such an order

 if the appellants had timely complied with the procedures outlined in Rule 8004 of the Federal

 Rules of Bankruptcy Procedure (“Bankruptcy Rules”), by filing a motion for leave to appeal the

 interlocutory order along with their notice of appeal, and then only if this Court subsequently found

 that the motion for leave to appeal should be granted under the relevant standards. Appellants did

 not file a timely motion under Bankruptcy Rule 8004 with their notice of appeal, thus, this Court

 does not have jurisdiction over this appeal and, consequently, it should be dismissed.




                                                  2
Case 3:21-cv-00618-TAD-KDM Document 15 Filed 05/06/21 Page 3 of 4 PageID #: 554




            Additionally, Appellants have failed to meet their burden to establish that the relevant

 factors weigh in favor of this Court granting leave for an appeal of an interlocutory order. Section

 158 does not provide a standard to guide district courts' discretion in deciding whether to grant

 leave. Although the Fifth Circuit has expressly reserved the question,2 district courts within the

 Fifth Circuit look to the factors under 28 U.S.C. § 1292(b) to determine whether to grant

 leave.3 Thus, an appellant seeking review of an interlocutory order must show that: (1) the

 question involved is one of law; (2) the question is controlling; (3) there is substantial ground for

 difference of opinion respecting the correctness of the bankruptcy court's decision; and (4) an

 immediate appeal would materially advance the ultimate termination of the litigation. 28 U.S.C. §

 1292(b).

            “The decision to grant or deny leave to appeal a bankruptcy court's interlocutory order is

 committed to the district court's discretion.” In re O'Connor, 258 F.3d 392, 399-400 (5th Cir.

 2001) (citation omitted). “Because interlocutory appeals interfere with the overriding goal of the

 bankruptcy system, expeditious resolution of pressing economic difficulties, they are not

 favored.” In re Hunt Int'l Res. Corp., 57 B.R. 371, 372 (N.D. Tex. 1985) (internal citations

 omitted); see Gallinghouse v. Black, 2016 WL 3033667, at *3 (E.D. La. May 27, 2016).

 Interlocutory bankruptcy appeals should be limited to cases presenting exceptional

 circumstances. See Sims, 425 B.R. at 290; In re Turner, 1996 WL 162110, at *1 (E.D. La. Apr. 3,

 1996); Barkley v. U.S. ex rel. U.S. Dep't of Treasury, 2007 WL 3445136, at *3 (W.D. La. Nov. 13,



 2
     See Matter of Ichinose, 946 F.2d 1169 (5th Cir. 1991).
 3
  See Matter of Ichinose, 946 F.2d at 1177 (noting that district courts routinely follow § 1292(b) when considering
 whether to grant an interlocutory appeal of a bankruptcy court order); see, e.g., Swank v. L & J Tr., 2010 WL
 2218181, at *2 (W.D. La. May 28, 2010); Chartis Specialty Ins. Co. v. Askanase, 2011 WL 1237939, at *2 (S.D.
 Tex. Mar. 31, 2011); Panda Energy Int'l, Inc. v. Factory Mut. Ins., 2011 WL 610016, at *3 (N.D. Tex. Feb. 14,
 2011); Sims v. Sunnyside Land, LLC, 425 B.R. 284, 289 (W.D. La. 2010); Chambers v. First United Bank & Trust
 Co., 2008 WL 5141264, at *1 (E.D. Tex. Dec. 5, 2008).

                                                              3
Case 3:21-cv-00618-TAD-KDM Document 15 Filed 05/06/21 Page 4 of 4 PageID #: 555




 2007). Specifically, “The party seeking interlocutory review has the burden of persuading the court

 that exceptional circumstances justify a departure from the basic policy of postponing appellate

 review until after final judgment.” In re Delta Produce, 2013 WL 3305537, at *2 (W.D. Tex. June

 28, 2013).

        Here, Appellants offer no discussion of any standards or jurisprudence governing the

 exercise of this Court’s discretion to grant leave to appeal an interlocutory order in their Motion

 for Leave. Further, a review of the record does not reveal exceptional circumstances that would

 justify a departure from the basic policy of postponing appellate review until after final judgement.

         For these reasons, Appellants’ Motion for Leave [Doc. No. 7] is DENIED, and the appeal

 is DISMISSED.

        Monroe, Louisiana, this 6th day of May, 2021.




                                                            TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE




                                                  4
